PER CURIAM.
We affirm the trial court’s finding that appellee was entitled to recover from appellant those attorney’s fees incurred on a prior appeal. We reverse that portion of the November 26, 1997 order awarding $14,438 in attorney’s fees and costs, and remand to the trial court for an evidentia-ry hearing on the amount of fees to be awarded. Regarding the two hearings in this case, the parties had stipulated that *472the only evidence to be presented would concern the entitlement to fees. It was the intention of the parties to address the issue of the amount of fees after the trial court had ruled on entitlement. Therefore, no evidence was presented at either hearing as to a reasonable amount of fees to be awarded.
Affirmed in part, reversed in part, and remanded.
GUNTHER, FARMER and GROSS, JJ., concur.